UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (AMENDMENT NO. 1) (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No.000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The number of shares outstanding of the Issuer’s Common Stock as of November 8, 2012 was 132,526,042. EXPLANATORY NOTE The Company is filing this Amendment No. 1 to its Form 10-Q for the quarter ended September 30, 2012, as filed with the Securities and Exchange Commission ("Commission") on November 8, 2012, in order to revise Exhibit 10.106 in accordance with comments received from the Commission on the Company’s request for confidential treatment.The Company has made no other changes and has not provided any updates to any other information contained herein. Item 6.Exhibits. Exhibit No. Date of Document Name of Document 09/27/07 Securities Exchange Agreement by and between Ecogate, Inc., CareView Communications, Inc. and Shareholders of CareView Communications, Inc.(1) 07/08/97 Articles of Incorporation filed in State of California under Purpose, Inc. (1) 04/30/99 Certificate of Amendment filed in State of California (to change name to Ecogate, Inc. and to increase authorized shares to 100,000 shares) (1) 04/03/01 Certificate of Amendment filed in State of California (to (i) increase the capital stock of the Company to 25,000,000 shares at no par value [20,000,000 authorized common shares and 5,000,000 authorized preferred shares], and (ii) to add provisions for indemnification for officers and directors) (1) 08/05/04 Certificate of Amendment filed in State of California (to amend Articles of Incorporation to increase the capital stock of the Company to 105,000,000 shares at no par value [100,000,000 authorized common shares and 5,000,000 authorized preferred shares]) (1) 09/20/07 Certificate of Amendment filed in State of California (to amend Articles of Incorporation to increase the capital stock of the Company to 320,000,000 shares at no par value [300,000,000 authorized common shares and 20,000,000 authorized preferred shares]) (1) 09/25/07 Certificate of Amendment filed in State of California (to amend Articles of Incorporation to designate 1,000,000 shares of Series A Preferred(1) 09/25/07 Certificate of Amendment filed in State of California (to amend Articles of Incorporation to designate 3,000,000 shares of Series B Preferred Stock) (1) 10/30/07 Certificate of Amendment filed in State of California (to amend Articles of Incorporation to change name to CareView Communications, Inc.) (1) 11/06/07 Notice of Conversion filed in State of Nevada (to convert CareView Communications, Inc. from a California corporation to a Nevada corporation) (1) 11/06/07 Articles of Incorporation for CareView Communications, Inc. filed in State of Nevada(1) 11/21/07 Domestic Stock Corporation Certificate of Electionto Wind Up and Dissolve filed in State of California(1) 11/21/07 Domestic Stock Corporation Certificate of Dissolution filed in State of California(1) n/a Bylaws of CareView Communications, Inc., a Nevada corporation(1) 02/28/05 Subscription and Investor Rights Agreement(1) n/a Products and Services Agreement (a/k/a Hospital Agreement), form of(1) 09/15/06 Promissory Note, form of(1) 08/16/07 Purchase Agreement between the CareView-TX and Cole Investment Hospital Group, LLC (for IP purchase) (1) 10/17/07 Subordinated Convertible Note, form of(1) 10/29/07 Assignment and Assumption Agreement and Consent(1) 12/03/07 CareView Communications, Inc. 2007 Stock Incentive Plan(1) 12/03/07 Non-Qualified Stock Option, form of(1) 12/13/07 Audit Committee Charter(1) 12/13/07 Compensation Committee Charter(1) 02/13/08 Advisory Board Charter(1) 05/20/08 Investment Banking Services Agreement with Peak Securities Corporation(1) n/a Stock Purchase Agreement, form of(1) 10/01/08 Agreement with Develo Financial Group, LLC(1) 10/02/08 6% Promissory Note, form of(1) 10/02/08 Common Stock Purchase Warrant, form of(1) 10/06/08 Investment Banking Services Agreement with William Blair & Company(1) 04/28/09 Promissory Note to David Webb for $83,333(1) 04/28/09 Promissory Note to Allen Wheeler for $83,333(1) 05/01/09 Agreement with Develo Financial Group, LLC(1) 05/29/09 Promissory Note to S. J. Capital, LLC for $1,500(1) 05/29/09 Amendment Agreement with Noteholders of 6% Promissory Notes(1) 06/01/09 Webb & Webb Retainer Agreement(1) 06/03/09 Promissory Note to David Webb for $30,000(1) 06/03/09 Promissory Note to Steve Johnson for $20,000(1) 06/16/09 Promissory Note to Recap Group, LLC for $20,000(1) 07/18/09 Cooperative Agreement with Mann Equity, LLC(1) 08/25/09 Amendment Agreement with Noteholder of 6% Promissory Note(1) 09/01/09 Consulting Agreement with Develo Financial Group, LLC(1) 09/09/09 Investment Banking Agreement with National Securities Corporation(1) 09/11/09 CareView Communications, Inc. 2009 Stock Incentive Plan(1) 10/01/09 Commercial Lease Agreement (for Lewisville location) (1) 11/16/09 Rockwell JV – Master Investment Agreement(1) 11/16/09 Rockwell JV – Project Hospital Contract Assignment, form of(1) 11/16/09 Rockwell JV – Project Escrow Deposit Agreement, form of(1) 11/16/09 Rockwell JV – Limited License of Intellectual Property Rights,, form of(1) 11/16/09 Rockwell JV – Project Note, form of (1) 11/16/09 Rockwell JV – Amended and Restated Project Note, form of(1) 11/16/09 Rockwell JV – Project LLC Operating Agreement, form of(1) 11/16/09 Rockwell JV – Project Security Agreement, form of(1) 11/16/09 Rockwell JV – Project Services Subcontract Agreement, form of(1) 11/16/09 Rockwell JV – Project Warrant, form of(1) 01/14/10 Extension Agreement with Noteholders of Bridge Loans(1) 01/29/10 Master Lease between the Company and Fountain Fund 2 LP(1) 01/09/10 Distribution Agreement between the Company and Foundation Medical(1) 04/13/10 Letter of Intent between the Company and AFH Holding and Advisory, LLC, Discovery Medical Investments, LLC and Mann Equity, LLC(1) 04/15/10 Addendum to Cooperative Agreement with Mann Equity, LLC(1) 05/26/10 Letter of Intent between the Company and Weigao Holding(1) 07/29/10 Amendment Agreement between the Company and AFH Holding and Advisory, LLC, Discovery Medical Investments, LLC and Mann Equity, LLC(1) 06/21/10 Indemnification Agreement, form of(1) 06/29/10 First Amendment to Commercial Lease Agreement(1) 08/17/10 Letter of Waiver from Tommy G. Thompson(1) 09/20/10 Revocation and Substitution Agreement(1) 09/20/10 Agreement Regarding Gross Income Interests with Tommy G. Thompson(1) 09/20/10 Agreement Regarding Gross Income Interests with Gerald L. Murphy(1) 09/20/10 Agreement Regarding Gross Income Interests with Dennis M. Langley(1) 11/01/10 Promissory Note with Plato & Associates, LLC(2) 12/17/10 Consulting Agreement with Gregory Mastroieni(3) 12/17/10 Common Stock Purchase Warrant to Gregory Mastroieni(3) 04/21/11 Note and Warrant Purchase Agreement between the Company and HealthCor Partners Fund, LP and HealthCor Hybrid Offshore Master Fund, LP(4) 04/21/11 Senior Secured Convertible Note of the Company payable to HealthCor Partners Fund, LP(4) 04/21/11 Senior Secured Convertible Note of the Company payable to HealthCor Hybrid Offshore Master Fund, LP(4) 04/21/11 Warrant to Purchase 5,488,456 shares of the Company issued to HealthCor Partners Fund, LP(4) 04/21/11 Warrant to Purchase 6,293,403 shares of the Company issued to HealthCor Hybrid Offshore Master Fund, LP(4) 04/21/11 Registration Rights Agreements between the Company and HealthCor Partners Fund, LP and HealthCor Hybrid Offshore Master Fund, LP(4) 04/21/11 Pledge and Security Agreement between the Company and HealthCor Partners Fund, LP and HealthCor Hybrid Offshore Master Fund, LP(4) 04/21/11 Intellectual Property Security Agreement between the Company and HealthCor Partners Fund, LP and HealthCor Hybrid Offshore Master Fund, LP(4) 04/21/11 Consulting Agreement with Nick Segal(5) 05/31/11 Consulting Agreement with Dennis McGonigal(5) 08/31/11 Loan and Security Agreement between Comerica Bank and Bridge Bank and CareView Communications, Inc., a Nevada corporation, CareView Communications, Inc., a Texas corporation, and CareView Operations, LLC, a Texas limited liability company(6) 08/31/11 Prime Referenced Rated Addendum between the Company and Comerica Bank as Collateral Agent for the Banks(6) 08/31/11 Subordination Agreement between Comerica Bank and HealthCor Partners Fund, L.P. and HealthCor Hybrid Offshore Master Fund, L.P.(6) 08/31/11 Intellectual Property Security Agreement, form of(6) 08/31/11 Warrant issued to Comerica Bank to purchase 714,286 shares of the Company's Common Stock(6) 08/31/11 Warrant issued to Bridge Bank to purchase 714,286 shares of Company's Common Stock(6) 11/07/11 Separation Agreement and General Release between the Company and John R. Bailey(7) 12/31/11 Note and Warrant Amendment Agreement with HealthCor(8) 01/09/12 Binding Term Sheet with HealthCor(9) 12/31/11 Note and Warrant Amendment Agreement(2) 01/09/12 Binding Term Sheet(3) 01/31/12 Second Amendment to Note and Warrant Purchase Agreement(10) 01/31/12 Senior Secured Convertible Note of the Company payable to HealthCor Partners Fund, LP(10) 01/31/12 Senior Secured Convertible Note of the Company payable to HealthCor Hybrid Offshore Master Fund, LP(10) 01/31/12 First Amendment to Loan and Security Agreement among the Company, certain of its subsidiaries, Comerica Bank and Bridge Bank, National Association(10) 01/31/12 Amendment to and Affirmation of Subordination Agreement(10) 03/01/12 Sales Consulting Agreement with among the Company, Don Shirley and Foundation Medical, LLC(11) n/a Insider Trading Policy,form of(11) n/a Whistleblower Policy(11) n/a Related Party Transactions Policy(11) 04/29/12 Consulting Agreement between the Company and Heartland Energy Partners, LLC(12) 05/04/12 Advisory Services Agreement between the Company and Stonegate Securities, Inc. (12) 05/31/12 Addendum to Consulting Agreement with Foundation Medical(13) 03/2011 Master Agreement with Health Management Associates, Inc.* 11/02/12 Release Agreement with Stephen Ecker(14) n/a 2011 Code of Business Conduct and Ethics, form of(1) n/a 2011 Code of Business Ethics for Financial Executives, form of(1) 03/15/12 Subsidiaries of the Registrant(11) 02/15/13 Certification of Chief Executive Officer of Periodic Report pursuant to Rule 13a-14a and Rule 14d-14(a).* 02/15/13 Certification of Chief Financial Officer of Periodic Report pursuant to Rule 13a-14a and Rule 15d-14(a).* 02/15/13 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350.* 02/15/13 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350.* 101.INS n/a XBRL Instance Document*† 101.SCH n/a XBRL Taxonomy Extension Schema Document*† 101.CAL n/a XBRL Taxonomy Extension Calculation Linkbase Document*† 101.DEF n/a XBRL Taxonomy Extension Definition Linkbase Document*† 101.LAB n/a XBRL Taxonomy Extension Label Linkbase Document*† 101.PRE n/a XBRL Taxonomy Extension Presentation Linkbase Document*† (1)Filed as an exhibit to the Company's Form 10 filed with the SEC on August 23, 2010. (2)Filed as an exhibit to the Company's quarterly report on Form 10-Q filed with the SEC on November 7, 2010, which exhibits may have had a different exhibit number when originally filed. (3)Filed as an exhibit to the Company’s annual report on Form 10-K filed with the SEC on April 15, 2011. (4)Filed as an exhibit to the Company's Current Report on Form 8-K filed with the SEC on April 27, 2011. (5)Filed as an exhibit to the Company's quarterly report on Form 10-Q filed with the SEC on August 22, 2011, which exhibits may have had a different exhibit number when originally filed. (6)Filed as an exhibit to the Company's Current Report on Form 8-K filed with the SEC on September 7, 2011, which exhibits may have had a different exhibit number when originally filed. (7)Filed as an exhibit to the Company's Current Report on Form 8-K filed with the SEC on November 10, 2011, which exhibits may have had a different exhibit number when originally filed. (8)Filed as an exhibit to the Company’s Current Report on Form 8-K filed with the SEC on January 5, 2012, which exhibits may have had a different exhibit number when originally filed. (9)Filed as an exhibit to the Company’s Current Report on Form 8-K filed with the SEC on January 9, 2012, which exhibits may have had a different exhibit number when originally filed. (10)Filed as an exhibit to the Company's Current Report on Form 8-K filed with the SEC on February 2, 2012, which exhibits may have had a different exhibit number when originally filed. (11)Filed as an exhibit to the Company's Current Report on Form 10-K filed with the SEC on March 15, 2012. (12)Filed as an exhibit to the Company's quarterly report on Form 10-Q filed with the SEC on May 9, 2012. (13)Filed as an exhibit to the Company's quarterly report on Form 10-Q filed with the SEC on August 8, 2012. (14) Filed as an exhibit to the Company's quarterly report on Form 10-Q filed with the SEC on November 8, 2012. * Filed herewith. **Filed herewith; certain information in this exhibit has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. † Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DATE:February 15, 2013 CAREVIEW COMMUNICATIONS, INC. By: /s/ Samuel A. Greco Samuel A. Greco Chief Executive Officer Principal Executive Officer By: /s/ Anthony P. Piccin Anthony P. Piccin Chief Financial Officer Principal Financial Officer
